Filed 5/6/22 P. v. Petronzi CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079422

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. FWV18003963)

DRAKE GIRARD PETRONZI, JR.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Bernardino,
Bridgid M. McCann, Judge. Affirmed.
         Vanessa Place, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Melissa Mandel, Assistant Attorney General, Robin
Urbanski and Genevieve Herbert, Deputy Attorneys General, for Plaintiff
and Respondent.
                                        I
                                INTRODUCTION
      Defendant Drake Girard Petronzi, Jr. was charged with one count of

felony child abuse (Pen. Code, § 273a, subd. (a))1 for causing or permitting
injury to his severely malnourished three-month-old daughter. Prior to trial,
a doubt was declared concerning the defendant’s competence to stand trial.
The court held a competency hearing and found he was competent. The case
proceeded to trial and the jury found the defendant guilty of the charged
offense. It also returned a true finding on a special circumstance allegation
that he personally inflicted great bodily injury on a child under the age of five
years (§ 12022.7, subd. (d)).
      After the verdict was rendered, but before sentencing, a doubt was
again declared as to the defendant’s competence. The court held a second
competency hearing and the defendant was again found competent.
Thereafter, the court sentenced the defendant to state prison for a term of 11
years consisting of six years for the child abuse conviction and five years for
the great bodily injury enhancement.
      On appeal, the defendant claims the trial court committed instructional
error during the second competency proceeding. He argues the court should
have instructed the jury to determine whether he was competent at the time
of his trial, which occurred eight months earlier; however, it erroneously
instructed the jury to determine his present competence at the time of the
second competency proceeding. The defendant also contends substantial
evidence did not support the competence verdict rendered in the second
competency proceeding. We reject both of these arguments and affirm the
judgment.


1     Undesignated statutory references are to the Penal Code.
                                        2
                                        II
                                 BACKGROUND
                                        A
                               Factual Background
        San Bernardino County deputy sheriffs responded to a call at a
residence in Rancho Cucamonga. The defendant, his girlfriend A.J., and
their three-month-old daughter Jane Doe lived in a travel trailer parked in
the driveway of the residence. Both the defendant and A.J. were caregivers
for Doe.
        When the deputies arrived, it was extremely hot in the trailer and the
defendant was holding Doe in a wet towel that smelled of urine. Doe was
visibly underweight and her head and face were discolored. The deputies
sought medical assistance and Doe was transported to the hospital.
        Doe was hospitalized for severe malnutrition and suspected child
abuse. She had very little subcutaneous fat and weighed just seven pounds
two ounces. She suffered from diffused osteopenia (loss of bone mass),
prolonged hypoglycemia, low protein and albumen levels, a low infection-
fighting blood cell count, and anemia—all of which were indicative of
malnutrition. She also suffered from oral thrush and widespread candidal
infection around her diaper area, buttocks, neck, and ears. A forensic
pediatrician who treated Doe testified her condition was one of the worst
cases of malnutrition she had seen in her career.
        At the defendant’s trial, A.J. testified that the defendant understood
Doe was “real skinny” and “needed to put on some weight.” However, neither
the defendant nor A.J. took Doe to a doctor. A.J. testified that the defendant
wanted Doe to gain weight before she was taken to a doctor because “it looked
bad.”


                                         3
      A.J. testified that the defendant sometimes fed Doe alcohol to calm her.
She testified that he blew marijuana smoke in Doe’s face as well. The
defendant reportedly stated marijuana smoke was “good for [Doe] and
everybody has it in their DNA.”
                                         B
                             Procedural Background
      The defendant was charged by information with one count of felony
child abuse and it was alleged that he personally inflicted great bodily injury
on a child under the age of five. He was also held to answer in a separate
criminal proceeding (Case No. FWV19000963; hereafter, the trailing case) for
charges of willful infliction of corporal injury (§ 273.5, subd. (a)) and failure to
appear for a hearing (§ 12022.1).
      On May 3, 2019, the court held a pretrial hearing. At the hearing, the
defendant’s appointed counsel, deputy public defender Tony Costanzo,
declared a doubt concerning the defendant’s competence to stand trial. He
did not elaborate on the reasons for his declaration of doubt. The court did
not disclose the basis for the declaration of doubt either. It stated, in full, as
follows: “Under [section] 1368, based on the representations by
Mr. Costanzo, I’m going to order criminal proceedings be suspended as to all
matters, again under [section] 1368. I am going to order the appointment of
a psychologist to provide the Court with a [section] 1368 evaluation.”
      Dr. Robert Sawicky, the court-appointed psychologist, interviewed the
defendant in jail, reviewed his mental health file, and prepared an
evaluation. The defendant reported no mental health treatment history, but
admitted to a protracted history of abusing substances including
methamphetamine. He reported suffering from post-traumatic stress
disorder (PTSD), attention deficit hyperactivity disorder (ADHD), depression,


                                         4
and anxiety. Dr. Sawicky observed that the defendant’s thought process was
“not always totally linear, but the content of his verbal productions [was]
consistently lucid and relevant.” He opined the defendant was “aware of the
pending charges” against him, the district attorney’s filing of a criminal
complaint, and the consequences of a conviction. He opined the defendant’s
“thought content [was] reality based and free of delusions,” he was “capable of
cooperating with his attorney in formulating a possible defense,” and he was
capable of effectively testifying on his own behalf. Although Dr. Sawicky
found the defendant was “significantly anxious/depressed,” he concluded the
defendant was competent to stand trial.
      On June 14, 2019, the court held a competency hearing and both
parties submitted on Dr. Sawicky’s evaluation. Based on the evaluation and
the parties’ submissions thereon, the court found the defendant was
competent and criminal proceedings were reinstated.
      On September 18, 2020, the defendant’s trial began. The jury found
the defendant guilty of the charged offense on September 23, 2020. It also
returned a true finding on the personal infliction of great bodily injury
enhancement.
      On November 13, 2020, the court held a hearing pursuant to People v.
Marsden (1970) 2 Cal.3d 118. At the Marsden hearing, the defendant sought
to have Costanzo relieved as his counsel. He voiced several concerns about
Costanzo’s performance, arguing among other things that Costanzo failed to
adequately highlight his “mental health issues.” In response, Costanzo
stated he was initially “concerned about [the defendant’s] ability to
comprehend” and, for that reason, he declared a doubt about the defendant’s
competence at the May 3, 2019 pretrial hearing. Costanzo also stated he
pursued mental health diversion for the defendant, but the expert deemed


                                       5
the defendant ineligible. Costanzo added that he met with the defendant
“many, many times” after the court’s first competence determination and he
“believed [they] established a rapport so that . . . he underst[ood] what
[Costanzo was] talking about, and [Costanzo] underst[ood] what [the
defendant was] talking about.”
      While voicing other unrelated concerns regarding Costanzo’s
performance, the defendant made statements that were sometimes
incomprehensible and, at other times, troubling. For instance, he stated he
felt “fricken trapped” and would “rather be dead almost.” He stated he
wanted a microphone to be removed from his tooth and a camera to be
removed from his eye. Additionally, he complained he was being “beat up
and tortured and set up for a crime [he] didn’t commit.” On the record, the
court noted that the defendant was trying to pull out his hair during the
hearing. It also stated that the defendant was pointing at his mouth and his
eye during the hearing.
      On its own motion, the court declared a doubt as to the defendant’s
competence and suspended the criminal proceedings. The court stated the
verdict in the upcoming competency proceeding would apply to both of the
defendant’s criminal proceedings–the present child abuse case as well as the
trailing case, which had not yet gone to trial. Further, the court clarified that
the relevant question, for purposes of the child abuse case, was “not whether
or not [the defendant was] competent to stand trial; [it was] whether [the
defendant was] competent to know the nature of the proceedings [as they
went] forward.” The People demanded a jury trial for the competency
proceeding.
      The trial court appointed three medical experts to evaluate the
defendant—Dr. Fazlollah Aldavoud, Dr. Teresa Fisher, and Dr. Nashira


                                       6
Funn. All three experts evaluated him and testified at the second
competency proceeding that took place on May 17, 18, and 19, 2021.
      Dr. Aldavoud is a clinical psychologist who works for the Department of
Corrections and Rehabilitation. He interviewed the defendant in jail on
February 5, 2021 for approximately one hour. According to Dr. Aldavoud, the
defendant reported suffering from ADHD and PTSD. He also reported a
history of abusing substances including methamphetamine.
      Dr. Aldavoud testified the defendant was communicative and
cooperative during the jail interview, but he exhibited signs of persecutory
paranoia and delusion. For instance, he repeatedly pointed at his teeth and
told Dr. Aldavoud a camera or microchip had been implanted in his teeth. At
times, he looked behind him to check whether anyone was listening in on the
interview. Further, he stated he saw vampires and claimed “the cops” broke
his leg. According to Dr. Aldavoud, the defendant was on psychotropic
medication at the time of his evaluation.
      Dr. Aldavoud had a “working diagnosis” that the defendant suffered
from an affective disorder or mood disorder with psychotic features. He did
not believe the defendant could understand the court proceedings or assist
his counsel due to his disorganized thinking and paranoia. He noted the
defendant gave unresponsive answers when asked to define the term plea
bargain. For these reasons, Dr. Aldavoud concluded the defendant was not
competent. Dr. Aldavoud opined the defendant would benefit from a long-
term residential drug program for individuals with dual mental illness and
substance abuse diagnoses.
      Dr. Fisher is a clinical psychologist who works in a state prison. She
interviewed the defendant in jail on April 2, 2021. The defendant reported he
had been diagnosed with attention deficit disorder (ADD), ADHD, a learning


                                       7
disability, schizophrenia, and PTSD. He also reported using substances
including methamphetamine and heroin. According to Dr. Fisher, the
defendant took psychotropic medication.
      Dr. Fisher testified the defendant was “easily able to understand” the
questions she asked him and did not seem to have problems with memory or
speech. She testified his speech sometimes wandered off-topic, but she was
able to redirect him. According to Dr. Fisher, the defendant reported that he
was being watched or monitored, vampires were bothering him, and a camera
was implanted in his eye. However, she did not believe he suffered from a
formal delusional disorder. She testified a person with a delusional disorder
usually has “one story and everything fits into that story.” However, the
defendant’s concerns did not “quite fit” with one another. Further, she
believed the defendant might be malingering, or exaggerating his symptoms,
to seem more mentally ill than he was. She believed he might be malingering
because he brought up specific diagnoses and tried to “advance his own idea
about how ill he was,” rather than answering her questions.
      Dr. Fisher administered a 14-point competency assessment on the
defendant. For each area covered in the assessment, she assigned the
defendant one of three ratings: competent; borderline incompetent; or clearly
incompetent. Dr. Fisher considered the assessment results holistically and
weighed all of the defendant’s responses to her questions in order to reach
her overall determination on the defendant’s competence.
      Dr. Fisher found the defendant was competent in 11 areas:
understanding of the charges; appreciation of the penalties; appraisal of
available defenses; motivation to help himself in the legal process; planning
of legal strategies; ability to cooperate rationally with counsel; capacity to
disclose pertinent information to counsel; capacity to testify; capacity to


                                        8
challenge prosecution witnesses; ability to manifest appropriate courtroom
behavior; and ability to cope with the stress of incarceration awaiting trial.
In her evaluation, she noted the defendant was “very clear about the charges
against him,” knew he was assigned an attorney, was “aware of the possible
penalties,” and had a “good memory for what happened on the day he was
arrested.”
      Dr. Fisher found the defendant was borderline incompetent in three
areas: appraisal of functions of courtroom participants; understanding of
court procedures; and appraisal of likely outcome. She found he was
borderline incompetent in these areas because he believed “everyone was
against him,” he gave nonresponsive answers to certain of her questions, and
he believed “they’ll probably just find [him] guilty and murder [him].” She
attributed the findings of borderline incompetence to the defendant’s lack of
effort or interest in discussing particular topics, not a lack of knowledge
about those topics.
      Dr. Fisher’s overall assessment was that the defendant was competent.
In her evaluation, she summarized her assessment as follows: “Mr. Petronzi
is trial competent at this time. Although he exhibits symptoms of mental
illness, he also is very able to articulate his current situation, and has a
working knowledge of the court and its processes. He likes to discuss his own
issues, but can be re-directed to the task at hand, although this may have to
happen frequently.”
      Dr. Funn is the program manager for the San Bernardino County
Department of Behavioral Health. She interviewed the defendant in jail on
December 28, 2020 for approximately 30–45 minutes. The defendant did not
report previous diagnoses or hospitalizations. However, he reported he used




                                        9
methamphetamine for 12 years and consumed pruno (i.e., fermented fruit
and bread) in jail.
      Dr. Funn testified the defendant exhibited symptoms of paranoia or
delusion. In particular, he told her that “people were out to get him” and he
had a device implanted in his tooth. However, Dr. Funn testified the
paranoia and delusions did not affect the defendant’s ability to participate in
the interview because she was able to redirect him. She attributed his
paranoia and delusions to methamphetamine use and possibly pruno use.
      Dr. Funn testified the defendant was able to understand the nature of
the criminal proceedings. She believed he exhibited an understanding of the
criminal charges pending against him, the facts giving rise to the charges, the
difference between a district attorney and a defense attorney, the meaning of
a plea bargain, the consequences of a guilty verdict, and the defenses
available to him. Based on the defendant’s ability to interact with her, his
ability to present facts about the case, and his stated willingness to assist his
attorney, Dr. Funn opined the defendant would be able to assist his counsel
in a rational manner. For all these reasons, Dr. Funn determined the
defendant was competent.
      After the expert witnesses testified, the jury deliberated and returned a
verdict finding the defendant competent. Thereafter, the court reinstated the
criminal proceedings, denied the still-pending Marsden request, and
sentenced the defendant to 11 years in state prison.
                                       III
                                 DISCUSSION
      The defendant challenges the judgment of conviction on two grounds.
First, he argues the trial court committed instructional error during the
second competency proceeding. Second, he asserts the second finding of


                                       10
competence was not supported by substantial evidence. For reasons we will
explain, we reject both of these arguments.
                                        A
             The Trial Court Did Not Commit Instructional Error
      During the second competency proceeding, the court instructed the jury
with CALCRIM No. 3451 (captioned “Present Mental Competence of
Defendant”). It required the jury to determine “whether the defendant is
mentally competent to stand trial.” (Italics added.) Elsewhere, it stated that
the law presumes a defendant is mentally competent and, to overcome the
presumption of competence, the defendant must prove “it is more likely than
not that the defendant is now mentally incompetent . . . .” (Italics added.)
      The defendant claims the trial court erred insofar as it instructed the
jury to decide his present competence. He asserts the “salient inquiry” is, or
should have been, his past competence as of the date of his trial, which took
place eight months earlier. We reject this argument, which misconstrues the
trial record and the scope of the due process prohibition against trying and
convicting an incompetent person.
      “The due process clause of the federal Constitution’s Fourteenth
Amendment prohibits trying a criminal defendant who is mentally
incompetent. [Citations.] A defendant is deemed competent to stand trial
only if he ‘ “has sufficient present ability to consult with his lawyer with a
reasonable degree of rational understanding” ’ and ‘ “has a rational as well as
factual understanding of the proceedings against him.” ’ [Citation.] [¶]
When a trial court is presented with evidence that raises a reasonable doubt
about a defendant’s mental competence to stand trial, federal due process
principles require that trial proceedings be suspended and a hearing be held
to determine the defendant’s competence.” (People v. Ary (2011) 51 Cal.4th


                                       11
510, 517.) In California, a hearing to determine a defendant’s competence
must be conducted in accordance with the procedures set forth in
section 1369.
      “If, after a competency hearing, the defendant is found competent to
stand trial, a trial court may rely on that finding unless the court ‘ “is
presented with a substantial change of circumstances or with new evidence”
casting a serious doubt on the validity of that finding.’ ” (People v. Rodas
(2018) 6 Cal.5th 219, 231.) “ ‘More is required than just bizarre actions or
statements by the defendant to raise a doubt of competency’ [citation], or
‘counsel’s unparticularized assertion that defendant’s condition had
deteriorated, with no explanation of how it had done so’ [citation].” (People v.
Buenrostro (2018) 6 Cal.5th 367, 409–410.)
      Here, the trial court ordered a competency hearing prior to trial and
found the defendant was competent. That determination has not been
challenged on appeal. Then, after the jury returned its verdict of guilt, the
court declared a doubt as to the defendant’s competence and scheduled a
second competency proceeding.
      The record reflects that the court declared a doubt and ordered the
second competency proceeding for two limited purposes: first, to assess
whether the defendant was competent to proceed to sentencing in the present
case; and second, to assess whether he was competent to stand trial in the
trailing case. The court made this abundantly clear, stating on that record
that the relevant issue to be addressed at the competency proceeding would
not be whether the defendant was “competent to stand trial [in the present
case]; [it would be] whether [the defendant was] competent to know the
nature of the proceedings as [they went] forward.”




                                        12
      We agree with the trial court’s assessment. To determine whether the
defendant could proceed to sentencing in the present case, or stand trial in
the trailing case, the proper inquiry was whether the defendant was presently
competent—not whether he was competent at some point in the past. (See
People v. Young (2005) 34 Cal.4th 1149, 1216 [“The United States Supreme
Court has defined competence to stand trial as a defendant’s ‘ “ ‘ “sufficient
present ability to consult with his lawyer with a reasonable degree of rational
understanding” ’ and ‘ “a rational as well as factual understanding of the
proceedings against him.” ’ ” ’ ”], italics added; accord § 1368, subd. (c) [“when
an order for a hearing into the present mental competence of the defendant
has been issued, all proceedings in the criminal prosecution shall be
suspended until the question of the present mental competence of the
defendant has been determined”], italics added; § 1369, subd. (c) [in a
competency proceeding, “[t]he prosecution shall present its case regarding the
issue of the defendant’s present mental competence”], italics added.)
      Nothing in the record suggests the court ordered the second
competency proceeding based on any doubt concerning the defendant’s past
competence. Further, the defendant has not argued that the court was
presented with a substantial change of circumstances or new evidence casting
a serious doubt on the validity of its pretrial finding of competence. Because
the court ordered the second competency proceeding solely to assess the
defendant’s competence to continue proceedings in this case, as well as his
competence to begin trial in the trailing case—inquiries that both turned on
the defendant’s present competence—the court did not err when it instructed
the jury to assess the defendant’s present competence as of the date of the
second competency proceeding.




                                        13
      At times in his appellate briefs, the defendant appears to suggest the
due process competency right applies only prior to the rendering of a verdict
of guilt; thus, any doubt as to his competence necessarily concerned, or
should have concerned, his competence at the time of trial. For instance, he
claims the “fundamental statutory and constitutional concern is whether the
defendant is or was competent at the time of their trial.” (Italics added.)
Further, he contends that any determination of his competence after the
rendering of the verdict was “moot.” To the extent we have accurately
summarized the defendant’s argument, the defendant is mistaken.
      “ ‘[T]he competency right does not end at a conviction,’ but rather
persists through sentencing.” (U.S. v. Dreyer (9th Cir. 2013) 705 F.3d 951,
961; see U.S. v. Ahrendt (1st Cir. 2009) 560 F.3d 69, 74 [“The obligation to
determine competency to stand trial is continuing, and persists throughout a
proceeding including through the sentencing phase.”]; U.S. v. Pellerito (1st
Cir. 1989) 878 F.2d 1535, 1545 [“Surely, the sentencing process necessitates
that the defendant possess both a ‘present ability to consult with [a] lawyer
with a reasonable degree of rational understanding,’ and a ‘rational as well as
factual understanding of the proceedings.’ ”].) It extends through sentencing
because “ ‘[s]entencing is a critical stage of the criminal process,’ [citations],
and the defendant’s allocution, ‘is an essential element of a criminal
defense.’ ” (Dreyer, at p. 961; see People v. Gutierrez (1986) 177 Cal.App.3d
92, 100 [“Sentencing is a critical phase in a criminal proceeding.”].)
      Because due process prohibits an incompetent person from being
sentenced—not merely tried during the guilt phase of a trial—we cannot
conclude that the trial court’s declaration of doubt necessarily concerned the
defendant’s past competence at the time of his trial. Rather, as the trial
court made clear, the declaration of doubt pertained solely to the defendant’s


                                        14
present competence to proceed to sentencing in the case at hand, and to
proceed to trial in the trailing case. Because the defendant’s present
competence was the sole issue to be decided in the second competency
proceeding, the trial court’s instructions were correct.
                                        B
       The Competency Verdict was Supported by Substantial Evidence
      The defendant claims substantial evidence did not support the jury’s
finding that he was competent. We disagree.
      When a party challenges a finding of competence, the reviewing court
applies “a deferential substantial evidence standard of review on appeal. ‘In
reviewing a jury’s determination that a defendant is competent to proceed to
trial, we give due deference to the trier of fact, and therefore view the record
in the light most favorable to the verdict.’ ” (People v. Mendoza (2016) 62
Cal.4th 856, 871 (Mendoza); People v. Kirvin (2014) 231 Cal.App.4th 1507,
1514 (Kirvin) [“We review a trial court’s determination of competency for
substantial evidence, viewing the evidence in the light most favorable to that
determination.”].) “ ‘Evidence is substantial if it is reasonable, credible and of
solid value.’ ” (People v. Turner (2004) 34 Cal.4th 406, 425.)
      Applying this deferential standard of review to the present case, we
conclude there was substantial evidence to support the jury’s finding of
competence. Three court-appointed psychologists interviewed the defendant,
prepared psychological evaluations of him, and testified at the second
competency proceeding. Two of those court-appointed psychologists—
Dr. Fisher and Dr. Funn—concluded the defendant was competent.
      Both Dr. Fisher and Dr. Funn rendered testimony upon which a
reasonable trier of fact could find that the defendant understood the nature of
the criminal proceedings pending against him. Dr. Fisher opined the


                                       15
defendant was “very clear about the charges against him,” knew he was
assigned an attorney, was “aware of the possible penalties,” and had a “good
memory for what happened on the day he was arrested.” Similarly, Dr. Funn
testified the defendant appeared to understand the criminal charges against
him, the facts giving rise to the charges, the difference between a district
attorney and a defense attorney, the meaning of a plea bargain, the
consequences of a guilty verdict, and his available defenses.
      Dr. Fisher and Dr. Funn also rendered testimony upon which a rational
jury could find that the defendant was able to assist his counsel. After
administering a 14-point assessment on the defendant, Dr. Fisher concluded
the defendant was “competent” in numerous areas including, of relevance
here, his ability to appraise available defenses, help himself in the legal
process, plan legal strategies, cooperate rationally with counsel, and disclose
pertinent information to counsel. While acknowledging the defendant’s
speech sometimes wandered off-topic, Dr. Fisher concluded he could “easily
be re-directed” to the topic at hand. Like Dr. Fisher, Dr. Funn concluded the
defendant could rationally assist defense counsel. She based this
determination on her firsthand interactions with the defendant and the
defendant’s own statement that he would assist his counsel.
      The evaluations and testimony of Dr. Fisher and Dr. Funn constituted
ample evidence to support the jury’s finding of competence. (People v. Lawley
(2002) 27 Cal.4th 102, 135 [expert report, even in the absence of testimony,
supported competence finding]; People v. Stanley (1995) 10 Cal.4th 764, 811–
812 [competency evidence from two medical experts deemed sufficient].)
      The defendant asserts substantial evidence did not support the jury’s
finding of competence because he made certain statements to the court-
appointed psychologists suggesting that he was unaware trial had already


                                       16
occurred. In particular, he emphasizes that he told Dr. Fisher, “they’ll
probably just find me guilty and murder me.” According to the defendant,
this statement (and other statements that the defendant has not identified)
showed he harbored a “manifest [mis]understanding that his trial was yet
ahead of him . . . .”
      For at least two reasons, defendant’s argument does not persuade us.
For one thing, the court ordered competency proceedings to assess the
defendant’s competency in two separate proceedings—the present case and
the trailing case, which had not yet gone to trial at the time the psychologists’
interviews took place. It is reasonable to infer the defendant’s statements
about an upcoming trial or guilty verdict concerned the trailing case, not the
present case. The defendant has given us no reason to believe otherwise.
      Moreover, Dr. Fisher acknowledged that the statement upon which the
defendant’s argument is based (“they’ll probably just find me guilty and
murder me”) caused her to rate him as borderline incompetent in one of the
areas she assessed—appraisal of likely outcomes. Despite his poor
performance in this area (and two other areas), she nonetheless diagnosed
him as competent overall given his apparent understanding of many other
aspects of the legal system. Further, she believed the defendant’s lack of
effort—not lack of knowledge—was the true reason he scored borderline
incompetent in any areas at all. For both of these reasons, the defendant’s
mere reference to a future trial or verdict does not mean that the finding of
competence was unsupported by substantial evidence.
      The defendant also challenges the finding of competence on grounds
that the jury received evidence from which it could have found that he was
incompetent. Relying principally on the testimony of Dr. Aldavoud, he




                                       17
argues the jury heard evidence that he suffered from a mental health
condition and his ability to communicate with counsel was impaired.
      The defendant effectively asks us to reweigh the evidence, reassess
witness credibility, and substitute our own finding for that of the jury. We
decline his request, which misinterprets our function as an appellate court.
“It is ‘not the role of this court to redetermine the credibility of experts or to
reweigh the relative strength of their conclusions.’ ” (Kirvin, supra, 231
Cal.App.4th at p. 1514.) Rather, our role is to determine whether substantial
evidence, controverted or uncontroverted, supports the finding that was
actually rendered by the trier of fact. (Mendoza, supra, 62 Cal.4th at p. 883
[“We must emphasize that it is not our function to substitute our judgment
for that of the jury or to reweigh the evidence. Rather, we are required to
‘view the record in the light most favorable to the verdict.’ ”].) For all the
reasons discussed above, we conclude the evidence, viewed in the light most
favorable to the verdict, was sufficient to support the jury’s finding of
competence.




                                        18
                                 IV
                             DISPOSITION
     The judgment is affirmed.




                                           McCONNELL, P. J.

WE CONCUR:




O’ROURKE, J.




DATO, J.




                                 19